LOGUE, J.
The damages sought by P & S Paving, Inc. did not arise from the termination of the subcontract agreement. Accordingly, the remedy sought by P & S was not barred by the termination provision in the subcontract agreement. See *309Bernecker v. Bernecker, 60 So.2d 399, 406 (Fla. 1952) (Concluding that the law had been erroneously applied where it was determined that "the termination of the contract, even with proper notice, terminated rights already accrued under it at the time of such termination."); Chicago Title Ins. Co. v. Title Consultants, Inc., 472 So.2d 1380, 1381 (Fla. 2d DCA 1985) ("The termination of a contract in pursuance of a provision therein, even with proper notice, does not terminate the rights already accrued under it at the time of such termination.") (citation omitted). We affirm on all other points.
Affirmed.
ANY POST-OPINION MOTION MUST BE FILED WITHIN SEVEN DAYS. A RESPONSE TO THE POST-OPINION MOTION MAY BE FILED WITHIN FIVE DAYS THEREAFTER.